Title: From James Madison to Thomas Corbett, 10 July 1805
From: Madison, James
To: Corbett, Thomas


          
            Sir,
            Department of State July 10th. 1805.
          
          I have received your letter of the 22d: ult. enclosing the memorial of the Insurance Company of which you are President and of the Merchants and others interested in the commerce of Charleston.
          Having been before made acquainted by the Collector of the Customs with the circumstances of the capture of the two Friends, I lost no time it stating it to the French Minister, who has replied that the communication made to him respecting this affair by the Commissary of his Nation at Charleston, had enabled him to anticipate my desires, by requesting the Captains of the French Colonies, to all of whom he had written respecting it, to obtain satisfaction for this violation of the Convention between France & the United States.
          The observations contained in the memorial respecting the local situation and the protection necessary for the port of Charleston and the adjacent coast have been weighed by the President and in connection with other information will promote such measures as the nature of his functions, the existing laws, and the public good may be thought to admit and require. I am &c.
          
            James Madison.
          
        